           Case 8:18-cv-03019-GJH Document 31 Filed 06/11/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division


AMERICAN CHEMICAL SOCIETY,                      *
et al.,

       Plaintiffs,                              *
v.                                                         Case No.: GJH-18-3019
                                                *
RESEARCHGATE GMBH,
                                                *
       Defendant.
                                              *
*      *       *        *    *       *      *    *         *       *      *       *       *
                                            ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is ordered by the

United States District Court for the District of Maryland that Defendant’s Motion for Notice

Under 17 U.S.C. § 501(b), ECF No. 10, is DENIED.

Dated: June 11 , 2019                                      /s/
                                                           GEORGE J. HAZEL
                                                           United States District Judge




                                               1
